Exhibit 10.15

STAKTEK AMENDED AND RESTATED 2005 BONUS INCENTIVE PLAN

Scope

Staktek established the Bonus Incentive Plan for 2005 (the “Bonus Plan”), a
quarterly profit-sharing program, to reward employees for their contributions to
the Company. Profit sharing is based on two factors: (1) Company profitability
and (2) attaining established goals.

Eligibility

All employees employed at the Company’s Austin facility scheduled to work more
than 30 hours per week are eligible to participate in the Bonus Plan. Certain
employees employed at the Company’s Reynosa, Mexico facility designated by the
Chief Executive Officer are eligible to participate in the Bonus Plan. Profit
sharing is calculated for all eligible employees as of the last day of the
quarter. No payment will be made to employees who have been terminated for cause
or who have submitted their resignation prior to the payment date of any bonus
payment. Temporary workers are not eligible to participate.

Funding

The Company will create a bonus pool when quarterly earnings before interest,
taxes, depreciation and amortization (“EBITDA”) is positive. The amount
allocated to the bonus pool will be limited to 5% of EBITDA as calculated for
the quarter, and will exclude the expense recorded for the Bonus Program. For
the third and fourth quarters of 2005 only, an additional amount will be added
to the bonus pool. This additional amount will be 35% of “adjusted operating
income.” Adjusted operating income is defined as pro forma operating income (as
reported by the Company), excluding the expense recorded for the Bonus Plan.

Payments

Bonuses will be paid within 40 days of the end of the quarter in which they are
earned. For eligible employees employed for the full quarter for which payment
will be made, payments will be based on each employee’s annualized base salary,
divided by four. The base salary will be calculated based on the base salary in
effect on the last day of the applicable quarter.

For employees hired during a quarter, payment will be prorated based on the
period of time they are employed during the applicable quarter.

For employees who take an approved leave of absence during a quarter (medical,
disability, or other personal leave, except for leaving qualifying under the
Family Medical Leave Act) in excess of 15 working days per quarter (whether
cumulative or intermittent, and whether full days or partial days, exceeding 120
hours in the aggregate), payment will be prorated based on the actual period of
time they work during the applicable quarter.



--------------------------------------------------------------------------------

Method of Calculation:

Bonus payments will be calculated as a percentage of an employee’s base salary
according to formulas based upon the employee’s category and performance in
achieving objective performance goals, as set forth below:

 

Category

  

Base Bonus

  

Goals

  

Weighting

    

Multiplier

       

Factor

CEO

   1.20    EBITDA    100%

CTO (former CEO)

   1.20    EBITDA    100%

CFO

   0.70    Org. Specific & EBITDA    100%

General Counsel

   0.65    Org. Specific & EBITDA    100%

VP, Sales (1)

   0.65    Org. Specific & EBITDA    50% / 50%

GM, Enterprise Business

   0.65    Org. Specific & EBITDA    50% / 50%

VP, Operations

   0.65    Org. Specific & EBITDA    50% / 50%

VP, Sales (2)

   0.60    Org. Specific & EBITDA    50% / 50%

Distinguished Member (CTO Office)

   0.60    Org. Specific & EBITDA    50% / 50%

Senior Director

   0.45    Org. Specific & EBITDA    50% / 50%

Director

   0.35    Org. Specific & EBITDA    80% / 20%

Senior Member (CTO Office)

   0.35    Org. Specific & EBITDA    80% / 20%

Other Employees

   0.18    Org. Specific & EBITDA    100%

Goal achievement can vary from 0% to 100%. EBITDA achievement is calculated as
actual EBITDA performance for the quarter divided by the EBITDA target for that
quarter as established by the Board of Directors.

Deductions from Payments:

Mandatory deductions, such as child support and garnishments, will be deducted
from bonus payments. Federal tax will be withheld at the IRS statutory rate then
in effect, which may be different than the rate on regular earnings.

Goals

In most cases, employees will have multiple goals. In this case, the base bonus
multiplier will be multiplied by the sum of the weighted scores for each goal in
this category.

Goals are not valid until reviewed and approved by the departmental Vice
President and the Chief Executive Officer. The goal scoring methodology is a
required part of the goal setting process and must be documented and approved in
order for a goal to be valid. Once established, the goal scoring method cannot
be changed without written authorization of the Chief Executive Officer.

Other

If the bonus pool is insufficiently funded to pay all of the eligible bonuses,
payments will be made on a pro-rata basis. There will be no carry-forward from
quarter to quarter, and any funds not earned and/or paid in a quarter will be
returned to the Company. EBITDA goals will be determined in accordance with the
annual financial plan review undertaken by the Board of Directors and
management.

All decisions regarding the Bonus Plan will be made by the Chief Executive
Officer and will be final and binding on all participants. Neither the Bonus
Plan nor any individual bonus payment will confer upon any employee any right
with respect to his/her continuing employment relationship with the Company, nor
shall it interfere in any way with any employee’s right or the Company’s right
to terminate employment at any time, with or without cause.

--------------------------------------------------------------------------------

(1) Direct report to the President

 

(2) Direct report to the VP of Sales



--------------------------------------------------------------------------------

The Board of Directors may amend, suspend or terminate the Bonus Plan at any
time, provided that no amendment or termination may materially and adversely
impair an employee’s rights with respect to the Bonus Plan then in effect for
the quarter in which changes are made.

No employee shall have any right to assign or otherwise transfer his or her
rights, if any, under the Bonus Plan. Any purported assignment or transfer by an
employee of his or her rights under the Bonus Plan shall be null and void and of
no force or effect.